Interim Decision #2059

MATTER OF RAULIN
In Visa Petition Proceedings
NYC—N-30444
Decided by Regional Commissioner October 1, 1970
Beneficiary, who, during her employment for the past 2 years as Executive
Secretary to the Vice President of a Paris subsidiary of the petitioner,
maintained liaison with high government officials and presidents of companies doing business with the petitioning company, possesses "specialized
knowledge" which qualifies her for classification as a nonimmigrant intracompany transferee under section 101 (a) (15) (L) of the Immigration and
Nationality Act, as amended.

This matter is before the Regional Commissioner on appeal
from the decision of the District Director.
The petitioner is engaged in the manufacture, sale, distribution,
utilization, maintenance and repair of electrical equipment of many
types throughout the world. Among the types of electrical equipment manufactured and sold in international trade are computer
appliance products and systems. The prospective beneficiary has
Seen the Executive Secretary to Mr. A. E. Peltosalo, Vice Presi3ent, International Information Systems Division, General Electric
L'ompany and was located in Paris where the General Electric
,'ompany through thirty subsidiary organizations merchandised
is products in international trade. The duties of the prospective
)eneficiary in her employment in Paris required that she maintain
iaison with high government officials and the presidents of corn)anies who are the customers of the General Electric Company
n a great many locations. She also provided, through consultations
with Mr. Peltosalo, information concerning protocol matters with
'oreign customers; implementation for his decisions through
nemorandum; status reports on activities of his office ; inclepend.nt communication with customers and government officials to
•esolve problems and to develop information for him; supervision
'or the Vice President's office and she also responded to correspondlice and inquiries which did not require his attention.
-

618

Interim Decision #2059
By a recent agreement between the General Electric Company
and Honeywell, Inc., the General Electric Company sold, effective
October 1, 1970, its subsidiary to which the prospective beneficiary
has been assigned during the past two years. The General Electric
Company, however, retained portions of the business activities and
operations formally conducted by its Paris subsidiaries and in an
announcement on September 24, 1970 advised that it intended to
expand internationally its Information Processing Network Service which is now being developed in the United States. The many
complicated international problems associated with these transitions are under the direct responsibility of Mr. H. W. Paige for
whom the services of the beneficiary are desired. Prior to this time,
such specialized knowledge as the beneficiary possesses was available through the General Electric Company's Paris subsidiary.
Since this arrangement will no longer exist, it is essential to provide this same competence during the transition period by having
the beneficiary work directly in support of the senior executive.
The duties of the prospective beneficiary in the position identified in this petition, for which she will be paid an annual salary
of $11,000, will require her involvement and participation in
the actual transfer of the Information Systems which are the subject of this agreement between the General Electric Company and
Honeywell, Inc. It is estimated that this activity may extend over
a period of up to three years. The continued operations and corporate technological resources activities of the remaining domestic and international information systems will be the second field
of activity in which the prospective beneficiary will be of service
to the senior Vice President. She will, from the knowledge and experience acquired from her prior employment in th international
activities of her Paris employer, provide background knowledge
and liaison information to the new Vice President in the areas of
activity in which he is not familiar. She will also perform many
of the activities which she previously conducted from her former
Paris employer.
From all of the evidence on record including that submitted in
connection with the appeal, it is concluded that the beneficiary
possesses specialized knowledge which establishes her eligibility
for the status requested by the petitioner.
it is ordered that this appeal be and the same is hereby sustained.
It is further ordered that this petition be and the same is
hereby approved.

619

